Citation Nr: 9911939	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

Entitlement to service connection for a left eye injury was 
originally denied by the RO in a rating action dated in 
January 1966 wherein the RO determined that there was no 
evidence of a left eye injury during the veteran's period of 
active service.  The veteran did not appeal this decision.  

By a decision dated in November 1996, the Board determined 
that the veteran had not submitted sufficient new and 
material evidence with which to reopen the veteran's claim of 
entitlement to service connection for residuals of a left eye 
injury.


FINDINGS OF FACT

1.  By a decision dated in November 1996, the Board 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for residuals of a left eye injury. 

2.  The evidence received subsequent to the November 1996 
Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

The evidence received since the November 1996 Board decision, 
which determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for residuals of a left eye injury, is not 
new and material, and therefore, the claim is not reopened. 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection will be granted for a 
disability resulting from injury or disease incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the November 1996 Board 
decision may be briefly summarized.  Apparently the complete 
service medical records have not been furnished by the 
appropriate service department.  The available service 
medical records consist of the entrance and separation 
examination reports.

The service entrance examination showed that the uncorrected 
vision was 20/20, bilaterally.  The service separation 
examination contains no history of any injuries or wounds.  
The uncorrected vision was 20/20, bilaterally. 

The veteran was seen at a VA outpatient clinic in September 
and December 1948 for left shoulder complaints.  He was 
evaluated in September 1954 for eye complaints.  No pertinent 
history was recorded.  An examination showed conjunctivitis 
and bilateral pterygium.  He was hospitalized at VA 
facilities on two occasions during October 1954 for surgical 
removal of the bilateral pterygium.  An examination conducted 
during his hospitalization from October 5 to October 16, 1954 
showed internal pterygium with vascularization involving both 
eyes.  There was a small corneal opacity border in the 
pupillary area at 9 o'clock.  During this hospitalization the 
pterygium of the right eye was excised.  

He was readmitted on October 22, 1954 for surgical removal of 
the pterygium of the left eye.  An examination showed 
internal pterygium with vascularization in the left eye and a 
small corneal opacity border in the pupillary area at 9 
o'clock.  The veteran's vision was 20/20, bilaterally, 
uncorrected.  The pterygium of the left eye was surgically 
removed.  No complications were reported.  

In January 1966, the RO denied service connection for a left 
eye injury.  At that time, the RO found that the service 
medical records were negative for a left eye injury and the 
veteran's vision at the time of separation was 20/20, 
bilaterally.  The veteran was notified of that decision and 
of his appellate rights.  He did not appeal that decision 
within the time period permitted by law.

Thereafter, the veteran submitted his own statements in 
support of his claim.  A hearing was held at the RO in 
January 1992.  At that time the veteran testified that he 
sustained powder burns from his rifle to his left eye during 
target practice.  He stated that this caused the as pterygium 
in his left eye.  The veteran also reported that he has had 
increasing difficulty with his eyesight as a result.  

In November 1996, the Board denied the veteran's claim for 
service connection for residuals of a left eye injury.  At 
that time the Board concluded that new and material evidence 
had not been received to reopen the veteran's claim.  The 
November 1996 decision of the Board is final. See 38 U.S.C.A. 
§  7104 (West 1991 & Supp. 1998).  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1998). 
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1998).

New evidence is evidence that is not "merely cumulative" of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand Blackburn v. Brown, 
8 Vet.App. 97, 102 (1995).

The evidence received in conjunction with the current claim a 
private medical record dated in February 1997.  At that time 
the veteran gave a history of trauma in both eyes many years 
before, and a history of pterygium surgery of the left eye.  
The impression was status post pterygium surgery, mild 
cataract in the left eye and refractive error.  Of record is 
private medical record dated in October 1997 in which the 
physician referred the veteran to a VA Medical Center for 
evaluation and possible surgery due to left eye cataract.

To summarize, the veteran's statement describing the 
inservice left eye injury and associated symptoms are 
considered competent evidence.  However, a lay person is not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In this regard, the February 1997 medical treatment confirms 
the presence of disabilities involving the left eye, 
diagnosed as status post pterygium surgery, mild cataract in 
the left eye and refractive error.  This is approximately 50 
years following service.  

Additionally, a left eye disability, diagnosed as pterygium, 
had previously been established at the time of the November 
1996 decision.  As such, the newly submitted evidence is 
basically cumulative in nature.  Additionally, the medical 
evidence does not tend to show that any current left eye 
disorder is a result of the in service trauma.  The veteran's 
statements are also cumulative in nature. 

Therefore, it is the Board's judgment that the evidence 
submitted subsequent to the November 1996 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Accordingly, this evidence is not new and material and the 
veteran's claim has not been reopened.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a left eye 
injury is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

